Citation Nr: 1232259	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  11-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals, fracture, left femoral neck, well-healed, asymptomatic (claimed as femur fracture, left hip and left leg).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Marine Corps from February 1966 to February 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, rated the Veteran's disability as noncompensable under Diagnostic Code 5255 (femur impairment).  A notice of disagreement was received in April 2010, a statement of the case was issued in August 2011, and a substantive appeal was timely received in September 2011.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, through his representative's July 2012 brief, contends that his current disability (fracture of the left femoral neck, well-healed, asymptomatic) has increased in severity as pain persists during his daily activities and significantly impacts his employment as a plumber.  This matter is not ripe for adjudication and must be remanded for two main reasons: (1) VA must fulfill its duty to assist the Veteran in obtaining the pertinent and identified medical records in VA Form 21-4142 in accordance with 38 C.F.R. § 3.159; and (2) the May 2009 VA examination is inadequate because it does not address range of motion, DeLuca factors, or diagnostic testing specific to the applicable diagnostic code criteria.

First, VA sent a deficient request for treatment records in its February 19, 2009 letter addressed to Dr. MM when the request did not identify the time frame of medical treatment as specified by the Veteran in his January 2009 authorization form (November 1, 2008 to December 30, 2008).  The Veteran listed that he was seen by Dr. MM for a leg x-ray (possibly) and a leg ultrasound, neither of which appear in the record.  This raises a question as to whether Dr. MM provided all records pertaining to treatment for the left leg/femoral neck fracture.  The sole medical evidence received from Dr. MM in March 2009 pertained to treatment received by the Veteran in September 2008 testing for deep venous thrombosis.  The record reflects that no further attempts were made to retrieve the proper treatment records from Dr. MM.

Second, an inadequate VA examination was administered in May 2009.  The examiner simply accepted as true the Veteran's statement that the fracture did not affect the left hip joint prior to conducting physical studies and making a medical determination.  The Veteran indicated that he felt pain in the lateral thigh below left hip.  Based on this information, the examiner did not perform proper range of motion studies nor were x-rays conducted of the left femoral area, and DeLuca factors were not addressed in this examination.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the examination report and opinion to be inadequate and a new VA examination is in order.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. Request all records from Dr. MM from which pertain to treatment for the Veteran's left leg/femoral neck fracture, to include those records specifically identified by the Veteran on the VA Form 21-4142 reflecting that he received treatment for his left leg/femur from November 1, 2008 to December 30, 2008, to include x-ray studies and leg ultrasound results.

Following an initial request for such records, if the records are not received, at least one follow-up request must be provided.  If no such records exist, then a health care professional must confirm so in accordance with 38 C.F.R. § 3.159(c)(1).

3.  Schedule the Veteran for a VA examination of the left leg/femur by an examiner with appropriate expertise, to evaluate the current severity of his service-connected left femoral neck fracture.  The claims file and a copy of this REMAND must be made available to and reviewed by the VA examiner in conjunction with the examination.  The evaluation of the left leg/femoral neck fracture should include all necessary studies and tests, specifically x-ray studies and range of motion studies.  

Based on a review of the Veteran's medical history and with sound medical principles, the examiner is asked to address the following:

a.  Based on objective demonstration of repetitive motion, the examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.

b. Based on objective demonstration of repetitive motion, the examiner should express an opinion as to whether pain significantly limits functional ability during flare-ups or when the left leg is used repeatedly over a period of time.  This determination should be expressed, if feasible, in terms of the degree of additional range of motion loss due to pain on use during flare-ups.  

c. Based on the record evidence, the examiner should determine whether there is non-union or mal-union.  If there is evidence of mal-union, does it result in disability of the knee or hip?  This determination should be expressed in terms of slight, moderate, or marked.  

d. With respect to each residual manifestation associated with the Veteran's service-connected left leg/femoral neck fracture, the examiner is asked to comment on the degree of severity (in terms of slight, moderate or severe) due to that left leg and its affect on the Veteran's employment and activities of daily living.

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Once the above action has been completed, readjudicate the issues of entitlement to a compensable rating for left femoral neck fracture.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

